[Cite as Advance Local Media, L.L.C. v. Ohio State Univ. , 2022-Ohio-321.]




ADVANCE LOCAL MEDIA, LLC, DBA Case No. 2021-00596PQ
CLEVELAND.COM,     AND   PLAIN
DEALER PUBLISHING CO.          Judge Patrick E. Sheeran

       Requester                                       JUDGMENT ENTRY

       v.

THE OHIO STATE UNIVERSITY

       Respondent

        {¶1} On November 10, 2021, a Special Master recommended dismissal of
Requester’s       Complaint       without      prejudice     pursuant        to   R.C.   2743.75(C)(2).1
(Recommendation To Dismiss Without Prejudice, 2.)                      No party has objected to the
Special Master’s recommendation.
        {¶2} The Special Master states,
        On review of the complaint the special master concludes that resolution of
        this dispute is unlikely to be expeditious if litigated under the procedures
        available in R.C. 2743.75. Because the parties may not conduct discovery,
        R.C. 2743.75(E)(3)(a), determination of fact-dependent issues would likely
        require multiple voluminous inquiries by the special master under R.C.
        2743.75(E)(3)(c). Further, records potentially subject to judicial review in

1       R.C. 2743.75(C)(2) provides:

         If the allegedly aggrieved person files a complaint under this section and the court of claims
determines that the complaint constitutes a case of first impression that involves an issue of substantial
public interest, the court shall dismiss the complaint without prejudice and direct the allegedly aggrieved
person to commence a mandamus action in the court of appeals with appropriate jurisdiction as provided
in [R.C. 149.43(C)(1)].

       Here, the Special Master has not concluded that Requester’s Complaint constitutes a case of first
impression that involves an issue of substantial public interest, which, in turn, under R.C. 2743.75(C)
would require dismissal of the Complaint without prejudice and an order directing Requester to
commence a mandamus action in a court of appeals with appropriate jurisdiction.
Case No. 2021-00596PQ                        -2-                      JUDGMENT ENTRY


         camera for applicability of claimed exceptions and extent of permitted
         redaction include at least 161 victim/witness interviews (Complaint at 2)
         and an unknown number of communication records. In contrast, civil
         discovery and less restrictive timelines are available to the requester in a
         mandamus action filed pursuant to R.C. 149.43(C)(2).
(Recommendation To Dismiss Without Prejudice, 2.)
         {¶3} The Court finds that, in this instance, the Special Master’s recommendation
to dismiss Requester’s complaint without prejudice is well taken under R.C.
2743.75(D)(2). Pursuant to R.C. 2743.75(D)(2), “[n]otwithstanding any provision to the
contrary in this section, upon the recommendation of the special master, the court of
claims on its own motion may dismiss the complaint at any time.” The Court agrees
with the Special Master’s view that, under the circumstances of this case, civil discovery
and less restrictive timelines may be available to Requester in a mandamus action filed
under R.C. 149.43. See R.C. 149.43(C)(1)(b) (permitting a mandamus action to obtain
a judgment that orders compliance with R.C. 149.43(B)).
         {¶4} Accordingly, pursuant to R.C. 2743.75(D)(2), the Court sua sponte
dismisses Requester’s Complaint without prejudice in accordance with the Special
Master’s recommendation. Court costs are assessed to Requester. The clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.




                                            PATRICK E. SHEERAN
                                            Judge
Filed January 25, 2022
Sent to S.C. Reporter 2/4/22